HAIGHT, J.
This action was brought to recover damages for a personal injury. The defendants were operating a factory in the City of Rochester. There was a long table extending through the factory, upon which sewing machines were placed. The table was 2 feet 6 inches high. Underneath the table, in the center thereof, was a line of shafting, extending the length of the table, 20 inches above the floor, one end of which projected about 3| inches beyond the table. The sewing machines were operated by means of belts around the shafting. At the end of the table, where the shaft projected, a box was constructed, 3 inches wide and 3| inches deep, with a cover on the upper end. The box was toe-nailed to the floor, and to the top of the table, so as to inclose the projecting end of the shaft. The plaintiff had been previously in the employ of the defendants for some time as forewoman, but, at her own request, had been given a machine to operate at the table. Her machine was next to the end of the table. On the day in question she had loosened her hair, in consequence of a headache. When •she was about to leave the factory, she stepped to the end of the table, and allowed her hair to fall loose, straightened it out, and *1069then bent over, took her hair in her hand, threw it around over her head, in the act of coiling it, and, as she did so, it flew around underneath the table, back of the box covering the shaft, was caught by the shaft, and wound around it, tearing the scalp from her head..
It is claimed that she is entitled to recover, upon the ground that the defendants were chargeable with negligence in not having properly guarded the shafting at the end of the table, under Laws 1890, c. 398, § 12, which provide that “all vats, pans, saws, planers, cogs, gearing and machinery of every description therein shall be properly guarded.” This statute, and the duty of factory owners-thereunder, have been considered and discussed by us in the case of Knisley v. Pratt, 26 N. Y. Supp. 1010, (at the present term of court,) and we shall not attempt to repeat here what we have said in that case. The box was in position over the end of the shaft at the time the accident occurred, and we think it satisfactorily appears that it was nailed to the table. The question is, therefore, whether it was a compliance with the statute. It wasi surely a covering to the shafting, sufficient to prevent the clothing of the employes from coming in contact therewith. We do not understand the statute-to make the factory man the insurer of the safety of his employes, or that it requires him to guard against extraordinary accidents, which careful and prudent men could not foresee or anticipate as liable to occur. As we understand it, his duty is fully performed when he furnishes a cover or guard sufficient to protect against accidents which may be reasonably apprehended or liable to occur. Stringham v. Hilton, 111 N. Y. 188, 18 N. E. 870; Pauley v. Lantern Co., 131 N. Y. 90, 29 N. E. 999. We regard the accident to the plaintiff" as extraordinary, and one that could not well have been foreseen or anticipated. It follows that the motion for a new trial should; be denied, and judgment ordered for the defendants upon the non-suit. All concur.